Without any discussion of the evidence in detail my conclusion is that divers inferences touching the incidents of the homicide may be drawn from the testimony of those witnesses for the state who appeared to have been disinterested. Considering the record in its entirety, taking note of the state's evidence and the sources from which it comes, and giving effect to the exculpatory testimony which was not considered by the learned trial judge, I have, on reconsideration and reflection, concluded that there is not "proof evident" of a case in which the jury, in the due administration of the law, would probably inflict the death penalty. See Ex Parte Young, 87 Tex.Crim. Rep., and cases herein cited; Ex Parte Haley, 204 S.W. 330; Ex Parte Townsley,220 S.W. 1092.